Citation Nr: 1445527	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a sexual stress disorder. 

3.  Entitlement to service connection for arthritis.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for dental trauma. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an anxiety disorder. 

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for drug and alcohol abuse.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Hepatitis C. 

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pneumonia.   

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis.  

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a broken nose. 

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a depressive disorder.    

12.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability. 

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for exposure to asbestos.  

14.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a pulmonary disorder. 

15.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cirrhosis of the liver.    

16.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1975.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issues of service connection for depressive disorder and a right knee disability and whether new and material evidence has been received to reopen claims for anxiety disorder and drug and alcohol abuse, cirrhosis and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and the claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.    

2.  There is no credible supporting evidence that the claimed stressor events occurred.  

3.  There is no current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. That is due to a verified stressor event.  

4.  There is no current diagnosis of a sexual stress disorder. 

5.  The Veteran did not have chronic arthritis symptoms in active service, did not have continuous or recurrent symptoms since service separation, and the current arthritis first manifested many years after service separation, and is not related to disease or injury or other event in active service. 

6.  Service connection for a right knee disability and a depressive disorder was denied by the RO in a November 1991 decision.  The Veteran did not appeal this decision and it became final.

7.  The evidence received since the November 1991 decision is not cumulative or duplicative, and in conjunction with previously considered evidence, does relate to an unestablished fact that is necessary to substantiate the claims for service connection for a depressive disorder and a right knee disability. 

8.  Service connection for exposure to asbestos, and a pulmonary disorder was denied by the RO in a February 2005 decision.  The Veteran did not appeal this decision and it became final.

9.  The evidence received since the February 2005 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for exposure to asbestos, and a pulmonary disorder. 

10.  Service connection for dental trauma, pneumonia, sinusitis, and a broken nose was denied by the RO in an August 2006 decision.  The Veteran did not appeal this decision and it became final.

11.  The evidence received since the August 2006 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for dental trauma, pneumonia, sinusitis, and a broken nose. 

12.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a failed rhinoplasty was denied by the RO in an August 2006 decision.  The Veteran did not appeal this decision and it became final.

13.  The evidence received since the August 2006 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a failed rhinoplasty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for service connection for a sexual stress disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

4.  The evidence received subsequent to the November 1991 decision is new and material to reopen service connection for a right knee disability and a depressive disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

5.  The evidence received subsequent to the February 2005 decision is not new and material to reopen service connection for exposure to asbestos and a pulmonary disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

6.  The evidence received subsequent to the August 2006 decision is not new and material to reopen service connection for dental trauma, pneumonia, sinusitis, and a broken nose.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

7.  The evidence received subsequent to the August 2006 decision is not new and material to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a failed rhinoplasty.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided a notice letter to the Veteran in October 2007.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the RO provided notice letters to the Veteran in October 2007, December 2007, and February 2008 that notified the Veteran of what information and evidence must be submitted to substantiate a claim for PTSD, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The letters asked the Veteran to provide information concerning the claimed in-service stressor event and provided examples of information or evidence that the Veteran could submit in support of his claim.  The January 2010 statement of the case provided notice of the regulations regarding a claim for PTSD based upon personal assault.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records dated from 1991 to 2010 are associated with the claims file.  The Board has reviewed the Veteran's statements and the medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim to reopen.  

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

The Veteran underwent VA examinations in April 2010 to obtain medical evidence as to the nature and etiology of the claimed psychiatric and arthritis disabilities.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file and/or a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  Opinions as to the Veteran's current diagnoses were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the claimed disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that are compensable are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

Service connection for PTSD and a sexual stress disorder

The Veteran asserts that he has PTSD and a psychiatric disorder described as a sexual stress disorder due to stressor events when he served in the military.  The Veteran asserts that he was teased and ridiculed in service about the size of his penis.  He contends that this amounted to sexual harassment and military sexual trauma.  He also asserts that he was in many physical fights in service although he is alleging the PTSD and the sexual stress disorder is due to the teasing and not the physical fights. 

The medical evidence of record also contains diagnoses of several other psychiatric disorders, such as major depressive disorder, major depression, anxiety disorder, chronic alcoholism and dependence, polysubstance abuse and dependence, and cognitive disorder.  See the VA psychiatric examination reports dated in July 1991, August 2005, and April 2010.  The Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the present claim, the RO has separately adjudicated the claims for service connection for depressive disorder, anxiety disorder, and chronic alcohol and substance abuse.  The Board has separately considered the claims for service connection for depressive disorder, anxiety disorder, and chronic alcohol and substance abuse in the remand below and these diagnoses and other acquired psychiatric disorders will not be considered in connection with the current claim on appeal.     

The service records show that the Veteran served with the U.S. Navy from December 1973 to March 1975.  The service records show that the Veteran had no foreign or sea service.  The DD Form 214 indicates that his military occupation was miscellaneous construction occupation.  There is no evidence that the Veteran served in the Republic of Vietnam or engaged in combat with the enemy and he does not allege that he did.  He does not allege fear or hostile military or terrorist activity.  The Veteran does not allege personal assault.  He alleges that he was teased in service and this led to PTSD and a sexual stress disorder.  

The Board finds that the Veteran's own statements as to the claimed stressor events in service to have little or no credibility.  The Veteran's statements concerning the stressor events in service are competent since the Veteran is competent to describe observable and firsthand events.  However, the Veteran has little or no credibility for the following reasons.  The Veteran first reported the stressor event in connection for his claim for service connection for PTSD in 2007, 30 years after service separation.  The record shows that the Veteran received mental health treatment for primarily drug and alcohol abuse and dependence for over 30 years after service separation and he did not mention the claimed stressor events prior to filing his claim for disability compensation.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The VA treatment records and other medical evidence of record show that the Veteran has a history of malingering and drug seeking behavior and this behavior may be considered when determining the credibility of the statements.  See the April 2010 VA psychiatric examination report and VA treatment records dated in March 2004 and May 2009.   

The Board also finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  The RO determined that the Veteran's claimed stressor events were not verified in an April 2008 memorandum.  The Board concurs with this finding.  The Veteran's stressor events are not verified by the service treatment records or the service records.  The Veteran submitted a statement from an acquaintance M.M.  In the February 2010 statement, M.M. indicated that the Veteran was teased and beat up in service.  This lay statement is vague and too general.  It does not support the specific contentions as alleged by the Veteran, that he was teased about his penis.  Thus, the statement by M.M. is not sufficient to verify the claimed stressor events.  

The Veteran submitted a statement in support of the claim which is allegedly from the Veteran's brother who purportedly witnessed the teasing.  See the Veteran's statement dated in October 2009.  However, the statement from the brother appears to be in the same handwriting at the Veteran's statement and it is part of the statement from the Veteran.  Thus, the Board finds this statement to have questionable competency and credibility since it appears to have been written by the Veteran.  Further, the statement does not corroborate chronic teasing and harassment in service but only describes one or two incidents.   

The Veteran was not able to submit sufficient information or evidence to corroborate his stressor events.  In October 2007, December 2007, and February 2008, the RO asked the Veteran to provide specific details of the stressor event and to submit information and evidence about the incident. The RO informed the Veteran of the types of evidence or information he could submit or identify to support the occurrence of the stressor event.  However, the Veteran did not submit or identify information or evidence to corroborate that the stressor event occurred.  The Veteran did not provide information that is capable of corroboration.  VA is unable to corroborate events that are not officially documented.  As noted above, the claimed teasing and harassment is not documented in the Veteran's service records.  VA is not obligated to verify stressors that are too vague.  Given the vague reports from the Veteran and his witness to the alleged harassment, coupled by the absence of official evidence to verify the claim, the Board finds the report of an in-service harassment to be incredible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred. 

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event.  The Veteran underwent VA psychiatric examination in August 2005 and April 2010.  PTSD was not diagnosed.  The August 2005 VA examination report indicates that the Axis I diagnoses were alcohol dependence and cocaine abuse.  The April 2010 VA psychiatric examination report shows Axis I diagnoses of alcohol dependence in early remission, cocaine abuse in early remission, opiate dependence, anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  The VA examiner reviewed the claims file and considered the Veteran's medical history and history of alcohol and substance abuse.  The VA examiner considered the Veteran's report of being teased in service due to the size of his penis and getting into multiple fights in service.  After a comprehensive interview and examination, the VA examiner rendered the Axis I diagnoses.  PTSD was not diagnosed.  The VA examiner indicated that the Veteran had a long history of alcohol dependence and a history of cocaine abuse and he has repeatedly placed himself in vulnerable situations in which he has been assaulted while living on the street or in shelters.  The examiner indicated that there has been a progressive worsening of the condition with no remissions in the past year.  The examiner indicated that the Veteran appeared to have a cognitive disorder that was likely secondary to the chronic alcohol abuse.    

The Board finds the April 2010 VA evaluation report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychiatrist considered the Veteran's psychiatric history, interviewed the Veteran, and examined the Veteran before rendering the assessment and diagnosis.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

The Board also notes that the weight of the medical evidence of record supports the finding that the Veteran does not have a diagnosis of PTSD.  The VA treatment records and private medical records show treatment for drug and alcohol abuse and dependence for over thirty years after service separation.  VA treatment records show intermittent treatment and diagnoses for anxiety disorder and depression disorder but no diagnoses of PTSD.   An October 2004 VA mental health treatment records indicate that the PTSD screen was negative.  VA psychiatric and psychological assessments in April 2008 and December 2009 indicate that the Veteran reported military sexual trauma and sexual harassment; PTSD was not diagnosed. 

There is evidence that weighs in support of the claim for service connection for PTSD.  A February 2010 SSA functional capacity mental evaluation by Dr. R.G. indicates that there Axis I diagnoses were major depression recurrent, alcohol dependence, polysubstance abuse, and PTSD.  

The Board does not question Dr. R.G.'s competence and expertise as a medical doctor; however, his medical opinion has limited probative value.  The diagnosis of PTSD is based upon an unverified stressor event.  Dr. R.G. indicated that the Veteran experienced military sexual trauma which consisted of constant harassment and belittlement by his peers over his penis size.  As discussed above this stressor event has not been verified.  It also is not clear whether Dr. R.G. considered the Veteran's psychiatric history and long history of alcohol and substance abuse and dependence.  On the other hand, the April 2010 VA medical opinion was based upon the Veteran's medical history and the examiner was able to review the claims file and medical evidence dating back to the time of active service.  For these reasons, the Board finds Dr. R.G.'s medical opinion for SSA to have limited probative value and is outweighed by the April  2010 VA medical opinion.  As noted above, the VA examiner who conducted the August 2010 examination reviewed the claims folder and considered all pertinent medical evidence and the Veteran's psychiatric history in connection with rendering an opinion as to the current diagnoses.  The February 2010 medical opinion by Dr. R.G. is also outweighed by the voluminous VA substance abuse treatment records and VA mental health records which do not show a diagnosis of PTSD.  

The Veteran himself asserts that he has PTSD due to the claimed stressor events in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The weight of the evidence shows that the claimed stressor events are unverified and the Veteran does not have a diagnosis of PTSD in accordance of DSM-IV.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied. 

The Veteran also asserts that service connection is warranted for a current sexual stress disorder that was caused by events including teasing and harassment in service.  The Veteran has not submitted or identified evidence of a current psychiatric diagnosis of a sexual stress disorder.  The Veteran has not submitted any medical evidence showing current findings of such disorder.  He was afforded VA examination in April 2010 and such disorder was not diagnosed.  The Veteran has only made general assertions that he has this disability.  The April 2010 VA general medical examination report indicates that there is a diagnosis of hypogonadism secondary to chronic alcoholism.  The Board notes that this diagnosis is due to the Veteran's willful misconduct and service connection is prohibited.  The regulations are clear that no compensation shall be paid if a disability is not incurred in the line of duty or is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(m), 3.1 (n), 3.301.

The Veteran's own implied assertions that he has a sexual stress disorder due to events in service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011), as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV or a medical diagnosis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds there is no competent evidence of a current diagnosis of a sexual stress disorder.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of a sexual stress disorder.  The preponderance of the evidence is against the claim for service connection for a sexual stress disorder and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a sexual stress disorder is denied.

Analysis: Service connection for Arthritis

The Veteran contends that he has arthritis related to his military service and service connection is warranted.  

Service treatment records do not documents complaints, treatment or diagnosis of arthritis.  The September 1973 enlistment examination report and the March 1975 separation examination report indicate that the Veteran denied having swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint or other deformity; or a trick or locked knee.  Physical examination of the upper and lower extremities and spine was normal.  The Veteran separated from service in March 1975.  

There is no evidence of a diagnosis of arthritis within one year of service separation in March 1975.  The first diagnosis of degenerative disc disease of the cervical spine was in 1991, 11 years after service separation.  The first diagnosis of arthritis or degenerative joint disease was in 2005, 30 years after service separation.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for arthritis manifested to 10 percent within one year from service separation is not warranted.  The Board also notes that such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has only made general assertions that he has arthritis that is related to active service.  He does not provide any lay testimony as to chronic or continuous symptoms of the claimed arthritis in service and continuously after service.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic arthritis symptoms in service, and he did not experience continuous post service symptoms of arthritis.  See 38 C.F.R. § 3.303(b).  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran experienced several post service injuries and he experienced chronic musculoskeletal pain and joint pain after the post service injuries.  Hospital records from S. Medical Center dated in March 1991 indicate that the Veteran sustained injuries after falling from a scaffolding.  He sustained a fracture to the right pelvis and the right iliac bone.  A May 1991 private medical record from the Veteran's orthopedist indicates that the Veteran had multiple trauma due to a fall of 15 feet to the ground.  It was noted that the Veteran continued to have complaints pertinent to his neck, both arms, right thigh, and hip joint.  A July 1991 VA examination report indicates that the Veteran had pain in the right leg, pelvis, lower back, neck, and right arm with numbness in the right hand.  It was noted that the Veteran sustained multiple injuries to the right side of his body due to the March 1991 accident when he fell 15 to 20 feet.  The diagnoses were right knee injury without residuals except for anterior thigh contusion, strain, and soreness; pelvis injury healed without bony abnormality with residuals of arthralgia; right arm injury healed without residuals; right elbow with olecranon spur; lumbosacral spine injury with residuals of lumbosacral strain; and cervical spine with C6-7 degenerative disc disease with ulnar sensory neuropathy.   

A March 1994 VA treatment record indicates that the Veteran reported having right hip pain and the impression was past history of fracture of the pelvis secondary to the fall.  VA treatment records dated in February 2005 indicate that the Veteran reported falling and hurting his knees.  X-ray examination of the knees was normal.  The assessment was knee injury and pain and possible cellulitis.  A July 2005 VA treatment record indicates that the Veteran sought medical treatment after injuries from a fall on a bus.  He reported having neck, back, right knee, and left wrist pain.  The Veteran's left wrist was in a cast from an injury 10 days prior.  An August 2005 VA examination report indicates that the Veteran reported having neck pain since the bus accident and he reported having pain in the right knee.  The impression in pertinent part was status post hand fracture, degenerative joint disease of the right knee, and degenerative disc disease of the cervical spine.  VA treatment records show that the Veteran sought medical treatment after injuring his right foot when he banged his foot on a tool box.  The assessment as right lateral foot pain secondary to minor injury with no acute fractures and possible extensor tendonitis.  A March 2006 VA treatment record notes that the Veteran had been in two motor vehicle accidents within a 10 day time period in 2005; he was hit by a car in the crosswalk and was in a bus accident.  He was treated for neck pain.  It was noted that an October 2005 MRI showed degenerative disc disease in the cervical spine at C4-5, 5-6, 6-7, and 7-T1 and facet joint disease with disc material extending into the canal and neural foraminal narrowing.  There was mild osteoarthritis in the right hip.  VA treatment records show that the Veteran was prescribed Vicodin for the neck pain.  See the VA treatment records dated in September 2006, December 2006, and November 2007.   

A December 2007 VA treatment record show that the Veteran sought treatment for a right ankle injury after falling over a floor jack.  Strain of the lateral and medical ligaments was assessed.  VA treatment records show that in November 2007, the Veteran injured one of the fingers on his left hand after a fall from a bunk.  A February 2009 VA treatment record indicates that the Veteran had chronic neck, knee, and hand pain and he was taking Vicodin and he wanted to increase the dose.  A May 2009 VA treatment record indicates that the Veteran sought treatment for chronic pain from degenerative joint disease, he was on chronic Vicodin for the pain, had a history of losing his medications, and he presented to the clinic for evaluation of right shoulder pain and pain medication.  The May 2009 VA treatment record indicates that the Veteran reported having two recent falls, no damage was found on imaging, and there were signs that the Veteran was not in as severe pain as he described.  In June 2009, the Veteran sought medical treatment for knee and right shoulder injuries.  

An April 2010 VA examination report shows diagnoses of cervical spine degenerative disc disease and degenerative arthritis; lumbar spine degenerative disc disease and degenerative joint disease; right shoulder internal derangement with marked tendonitis of the distal supraspinatus, a tear of the distal supraspinatus, marked acromioclavicular joint hypertrophy, high grade chondromalacia of the glenohumeral joint, and anterior shoulder impingement; and chronic right patellofemoral syndrome with right patellofemoral osteoarthritis.   

The Board finds that the weight of the competent and credible evidence establishes that arthritis of the cervical spine, lumbar spine, and right hip and the right shoulder disability first manifested many years after service separation and manifested after post-service injuries.  There is no competent evidence that demonstrates that the arthritis and joint disabilities are caused by an in-service event or injury or are otherwise related to service. 

The Veteran himself has attempted to relate the current arthritis to his active service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 8, as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other joint disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of arthritis would require medical expertise and knowledge of the complexities of the musculoskeletal system and diagnostic testing.  It is not shown that the Veteran has this knowledge or expertise.  

The Board finds that the weight of the competent and credible evidence establishes that the current arthritis did not manifest in service, the Veteran did not have chronic or recurrent arthritis symptoms in service or soon after service, the spine, neck and extremities were normal upon service separation examination, and the arthritis first manifested many years after service separation, and are not medically related to injury or other incident of active service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: New and Material Evidence

Claims to reopen service connection for a right knee disability and a depressive disorder.

Service connection for a right knee disability and a depressive disorder was denied by the RO in a November 1991 decision.  The RO found that there was no evidence of a depressive disorder in service or within one year of service separation.  The July 1991 VA psychiatric examination report indicates that there was insufficient evidence at that time for a diagnosis of any kind of depressive disorder.  The diagnoses were chronic alcohol abuse and dependence in remission; polysubstance dependence in remission; and panic disorder without agoraphobia.  The RO also found that there was no evidence of a right knee disability in service or within one year of service separation.  The July 1991 VA examination report indicates that the diagnosis included right knee injury without residuals except for anterior thigh contusion, strain, and soreness.  The Veteran had reported injuries to the right side of his body after a fall from a scaffolding after service in March 1991.  The Veteran was notified of the decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.   

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the November 1991 decision consisted of the Veteran's service treatment records; a treatment record from the Southwest Medical Center dated in March 1991; treatment records from Dr. Danylchuk dated in May 1991; VA hospital records dated in May 1991; a VA examination report dated in July 1991; and a February 1976 claim for medical benefits.    

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims for service connection for a depressive disorder and a right knee disability.  The newly received evidence since the November 1991 decision establishes current diagnoses of depressive disorder and a right knee disability.  An April 2010 VA psychiatric examination report shows a diagnosis of depressive disorder.  An August 2005 VA examination report shows a diagnosis of degenerative joint disease of the right knee substantiated by x-ray examination.  

This medical evidence is new evidence because this evidence was not part of the record at the time of the November 1991 decision.  This evidence is material because it addresses an unestablished fact which is whether the Veteran has a current diagnosis of a depressive disorder and a right knee disability that may have been incurred in service.  When the initial claims for service connection were denied in November 1991, the evidence of record at that time did not establish current disabilities. However, the newly submitted medical evidence establishes that the Veteran has a current right knee disability and a depressive disorder.  The Board finds that this evidence raises a reasonable possibility of substantiating the claims.  Therefore, the Veteran's previously denied right knee disability and depressive disorder claims are reopened. 

These claims are addressed in the remand portion of the decision.  

Claims to Reopen Service Connection for exposure to asbestos, and a pulmonary disorder

Service connection for exposure to asbestos, and a pulmonary disorder was denied by the RO in a February 2005 decision.  The RO found that there was no evidence of a current disorder or disease due to asbestos exposure and that exposure to asbestos in and of itself was not a disability.  The RO found that exposure to asbestos during service was not established.  The RO found that there was no evidence of a pulmonary disorder in service and there was no evidence of a nexus between any current pulmonary disorder and injury or disease or event in service.  The Veteran was notified of the decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.   

The evidence of record at the time of the February 2005 decision consisted of the Veteran's service treatment records; a treatment record from the Southwest Medical Center dated in March 1991; treatment records from Dr. Danylchuk dated in May 1991; VA hospital records dated in May 1991; a VA examination report dated in July 1991; a February 1976 claim for medical benefits; the Veteran's lay statements in the October 2004 claim; and 46 pages of service personnel records (the service personnel records pertained to legal charges brought against the Veteran's during service, training and recruiting records, and request for an early discharge).     

The additional evidence received in support of his claim to reopen consists of VA treatment records dated from March 2004 to August 2005; VA treatment records dated in 1994, January 1999 to September 1999; April 2000 to February 2001; VA x-ray reports dated from 1991 to 2004; searches for VA treatment records dated from 1980 to 1999 with a negative response for records dated from 1980 to 1991; VA treatment records dated from 1991 to 1999; a June 2004 letter from the VA healthcare system to the Veteran (informing the Veteran that he had a diagnosis of hepatitis C); a November 2007 liver biopsy report; a February 1993 VA letter regarding therapy; an August 2005 VA psychiatric examination report; an August 2005 VA general medical examination report; VA treatment records and domiciliary records dated from May 2005 to January 2010; statements from the Veteran dated in March 2008 and April 2008; VA treatment records dated in April 2008; 173 pages of service personnel records received in November 2007; an April 2008 memorandum from the RO (finding that the Veteran's stressor events are not verified); a December 2009 statement from the Veteran; a February 2009 statement from the Veteran and a statement from the Veteran's brother; statements from the Veteran dated in February 2010; February 2010 and March 2010 statements from the Veteran's friend M.M.; a February 2010 evaluation from a nurse practitioner (showing diagnoses of Hepatitis c and osteoarthritis of the shoulder, knees, and back); a February 1976 medical claim; a February 2010 form from the Colorado HHS; a November 2003 liver biopsy report; a February 2010 SSA functional capacity mental evaluation by Dr. R.G.; private medical records from the Medical Center (family practice); private medical records from the Mile High Medical Group dated in January 2006; vehicle registration and parking permit documents; a record from S.L.U.; an April 2010 VA eye examination report; an April 2010 VA general medical examination report; and the April 2010 VA psychiatric examination report. 

Initially, the Board notes that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen this claim.  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2013).  In the present case, additional service personnel records were associated with the claims file after the RO first decided the claims in February 2005.  However, the additional service personnel records are not relevant to the claims for service connection and have no bearing on the issues on appeal but address personnel and other administrative matters in service.  Also, as will be discussed in detail below, 43 pages of the service personnel records were part of the file at the time of the February 2005 decision and the newly submitted personnel records do not provide any relevant information for the claims.  

Regarding the claim to reopen service connection for exposure to asbestos, the February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the February 2005 decision.  This evidence is duplicative and is not new.

The remaining evidence is new because this evidence was not part of the record at the time of the February 2005 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for exposure to asbestos.  This additional evidence does not address pertinent symptoms or diagnosis of a disorder due to asbestos exposure.  This evidence does not establish that the Veteran had asbestos exposure in service.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim such as whether the Veteran had asbestos exposure in service or whether the Veteran had a current disorder due to asbestos exposure.  This evidence does not raise a reasonable possibility that the Veteran has a current disorder due to asbestos exposure in service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly an event in service and a current disability due to asbestos exposure.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for exposure to asbestos.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Regarding the claim to reopen service connection for a pulmonary disorder, the February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the February 2005 decision.  This evidence is duplicative and is not new.

The remaining evidence is new because this evidence was not part of the record at the time of the February 2005 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a pulmonary disorder.  This additional evidence does not address pertinent symptoms or diagnosis of a pulmonary disorder.  In fact, the newly submitted medical evidence shows that the Veteran's pulmonary function tests in August 2005 were normal.  See the August 2005 pulmonary function tests.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  

This evidence does not relate to an unestablished fact necessary to substantiate the claim such as whether the Veteran has a current pulmonary disorder related to service.  This evidence does not raise a reasonable possibility that the Veteran has a current pulmonary disorder or symptoms that is related to service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, a current disability related to service.  See Kent, 20 Vet. App. at 10.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a pulmonary disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Claims to reopen service connection for dental trauma, pneumonia, sinusitis, and a broken nose and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a failed rhinoplasty

Service connection for dental trauma, pneumonia, sinusitis, and a broken nose, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a failed rhinoplasty was denied by the RO in an August 2006 decision.  The Veteran was notified of the decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.   

The evidence of record at the time of the August 2006 decision consisted of the Veteran's service treatment records; a treatment record from the Southwest Medical Center dated in March 1991; treatment records from Dr. Danylchuk dated in May 1991; VA hospital records dated in May 1991; a VA examination report dated in July 1991; a February 1976 claim for medical benefits; the Veteran's lay statements in the October 2004 claim; 46 pages of service personnel records (the service personnel records pertained to legal charges brought against the Veteran's during service, training and recruiting records, and request for an early discharge); VA treatment records dated from March 2004 to August 2005; VA treatment records dated in 1994, January 1999 to September 1999, and April 2000 to February 2001; VA x-ray report dated from 1991 to 2004; searches for VA treatment records dated from 1980 to 1999 with a negative response for records dated from 1980 to 1991; VA treatment records dated from 1991 to 1999; a June 2004 letter from the VA healthcare system to the Veteran (informing the Veteran that he had a diagnosis of hepatitis C); a November 2007 liver biopsy report; a February 1993 VA letter regarding therapy; an August 2005 VA psychiatric examination report; and an August 2005 VA general medical examination report. 

The additional evidence received in support of his claim consists of VA treatment records and domiciliary records dated from May 2005 to January 2010; statements from the Veteran dated in March 2008 and April 2008; VA treatment records dated in April 2008; 173 pages of service personnel records received in November 2007; an April 2008 memorandum from the RO (finding that the Veteran's stressor events are not verified); a December 2009 statement from the Veteran; a February 2009 statement from the Veteran and a statement from the Veteran's brother; statements from the Veteran dated in February 2010; February 2010 and March 2010 statements from the Veteran's friend M.M.; a February 2010 evaluation from a nurse practitioner (showing diagnoses of Hepatitis c and osteoarthritis of the shoulder, knees, and back); a February 1976 medical claim; a February 2010 form from the Colorado HHS; a November 2003 liver biopsy report; a February 2010 SSA functional capacity mental evaluation by Dr. R.G.; private medical records from the Medical Center (family practice); private medical records from the Mile High Medical Group dated in January 2006; vehicle registration and parking permit documents; a record from S.L.U.; an April 2010 VA eye examination report; an April 2010 VA general medical examination report; and the April 2010 VA psychiatric examination report. 

Initially, as discussed above, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen this claim.  Additional service personnel records were associated with the claims file after the RO first decided the claims in August 2006.  However, the additional service personnel records are not relevant to the claims for service connection or entitlement to compensation pursuant to 38 U.S.C.A. § 1151, and have no bearing on the issues on appeal but address personnel and other administrative matters in service.  Also, as will be discussed in detail below, 43 pages of the service personnel records were part of the file at the time of the August 2006 decision and the newly submitted personnel records do not provide any relevant information for the claims.  

Regarding the claim to reopen service connection for dental trauma, the Board notes that the RO denied the claim for service connection for dental trauma in August 2006 on the basis that there was no evidence of dental trauma in service.  The RO considered the service treatment records and dental records and such records did not disclose any dental trauma.  The September 1973 enlistment examination indicates that there were moderate dental caries.  The November 1973 dental examination report indicates that the following teeth were missing: numbers 3, 13, 14, 16, 17, and 30.  It was noted that there was slight calculus.  The March 1975 discharge examination report indicates that the following teeth were missing: numbers 3, 13, 14, 17, and 30.  Review of the record shows that in February 1976, the Veteran filed a claim for dental treatment with VA.  He claimed that he had a loose and chipped front tooth that was due to an injury in service.  He stated that he did not have any teeth extracted in service.  In an April 1976 dental rating decision, the RO found that the service records did not show dental trauma in service and there was dental trauma after service.  The claim for VA dental treatment was denied. 

The February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the August 2006 decision.  This evidence is duplicative and is not new.

The remaining evidence submitted subsequent to the August 2006 decision is new because this evidence was not part of the record at the time of the initial decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for dental trauma.  This additional evidence does not address whether the Veteran sustained dental trauma in service which is an unestablished fact in the initial claim.  There is evidence of dental treatment at VA in June 2008 but this treatment record does not establish dental trauma in service.  This newly submitted evidence is not relevant to the service connection claim the Veteran is attempting to reopen and it does not relate to an unestablished fact necessary to substantiate the claim.  This evidence does not raise a reasonable possibility that the Veteran has a current disability due to dental trauma in service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence of dental trauma in service and a current disability associated to that trauma.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for dental trauma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Regarding the claim to reopen service connection for pneumonia, the Board notes that the RO denied the claim for service connection in August 2006 on the basis that the Veteran was treated for pneumonia in active service, the pneumonia resolved, and there was no current diagnosis.  The RO considered the service treatment records which show that the Veteran was hospitalized for treatment of pneumonia in October 1973 and January 1974.  The March 1975 service separation examination shows that chest x-ray examination was normal.  Examination of the lungs and chest was normal.  Pneumonia was not diagnosed on service separation.  The August 2005 VA examination report shows a diagnosis of pneumonia, site unknown, 1973, without recurrence.  The RO denied service connection for pneumonia on the basis that the disorder had resolved and there was no recurrence.  

The evidence submitted subsequent to the August 2006 decision is either not new or not material.  The February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the August 2006 decision.  This evidence is duplicative and is not new.

The remaining evidence was not part of the record at the time of the August 2006 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for pneumonia.  This additional evidence does not address whether the Veteran currently has a diagnosis of pneumonia that is related to active service.  This newly submitted evidence is not relevant to the service connection claim the Veteran is attempting to reopen and it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence establishing a current diagnosis of pneumonia that is related to service.  See Kent v. Nicholson, 20 Vet. App. at 10.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for pneumonia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Regarding the claim to reopen service connection for sinusitis, the Board notes that the RO denied the claim for service connection in August 2006 on the basis that there was no evidence of sinusitis in service and there was no nexus between the claimed disability and service.  The RO considered the service treatment records which show that upon service separation in March 1975, examination of the nose and face was normal.  The service treatment records did not documents treatment or diagnosis of sinusitis.  The Veteran separated from service in March 1975.  The July 1991 VA examination report indicates that the Veteran reported having trouble breathing through his nose.  Examination of the face, nose and sinuses was normal.  A diagnosis of sinusitis was not made.  An October 1991 VA operation report indicates that the Veteran has had multiple trauma to the nose.  He underwent a septorhinoplasty with cartilage graft from the right fifth rib cartilage.  VA treatment records dated in February 2001 and August 2005 show evidence of sinus disease.  The August 2005 VA examination report shows a diagnosis of sinusitis.  The Veteran reported having sinusitis for 20 years with discomfort over the frontal and maxillary sinuses and discharge.  The RO denied the claim for service connection for sinusitis on the basis that there was no evidence of sinusitis in service and this condition was not related to service.  

The evidence submitted subsequent to the August 2006 decision is either not new or not material.  The February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the August 2006 decision.  This evidence is duplicative and is not new.

There is medical evidence showing a diagnosis of sinusitis.  See the VA treatment record dated in February 2006. The fact that the Veteran has sinusitis was already established at the time of the August 2006 decision.  Thus, this medical evidence is duplicative and not new. 

The remaining evidence was not part of the record at the time of the August 2006 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.  This additional evidence does not relate to an unestablished fact of service incurrence or nexus.  This newly submitted evidence is not relevant to the service connection claim the Veteran is attempting to reopen and it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence showing that sinusitis was incurred in or is related to active service.  See Kent v. Nicholson, 20 Vet. App. at 10.   Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for sinusitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Regarding the claim to reopen service connection for a broken nose, the Board notes that the RO denied the claim for service connection in August 2006 on the basis that there was no evidence of the claimed disability in service and there was no nexus between the claimed disability and service.  The RO considered the service treatment records which show that upon service separation in March 1975, examination of the nose and face was normal.  The service treatment records did not document treatment or diagnosis of a broken nose.  The Veteran separated from service in March 1975.  The July 1991 VA examination report indicates that the Veteran reported having trouble breathing through his nose.  Examination of the face, nose and sinuses was normal.  Examination revealed that the nose was very wide and the Veteran had a deviated septum to the left. It was noted that the Veteran had various injuries to the nose and the Veteran believed he has had nose fractures that have gone unattended.  VA treatment records and operation reports show that the Veteran underwent surgery on his nose in October 1991.  The October 1991 operation report indicates that the Veteran has had multiple trauma to the nose.  He underwent a septorhinoplasty with cartilage graft from the right fifth rib cartilage.  The August 2005 VA examination report shows a diagnosis of status post nose fracture with history of three operative procedures, x-ray linear arrangement of calcific/bony densities overlying the soft tissues of the nose anteriorly consistent with previous nasal bone fracture and/or surgical intervention.  The August 2005 VA examination report notes that the Veteran reported that he had fractured his nose in active service while fighting and he had treatment at the troop clinic and had the nose taped.  The RO denied the claim for service connection for a broken nose on the basis that there was no evidence of a broken nose in service and this condition was not caused by or related to service.  

The evidence submitted subsequent to the August 2006 decision is either not new or not material.  The February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the August 2006 decision.  This evidence is duplicative and is not new.

There is medical evidence showing a nasal deformity.  See the VA treatment record dated in October 2006.  The fact that the Veteran had a nasal deformity was already established at the time of the August 2006 decision.  Thus, this medical evidence is duplicative and not new. 

There is lay evidence showing that the Veteran was in fights in service.  See the Veteran's statement dated in February 2010 and the February 2010 statement by the Veteran's acquaintance M.M.  There was evidence of record at the time of the August 2006 decision that the Veteran was in a fight in service and he injured his nose.  See the August 2005 VA examination report.  This evidence was considered at the time of the August 2006 decision.  Thus, this evidence is duplicative and not new.

The remaining evidence was not part of the record at the time of the August 2006 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a broken nose.  This additional evidence does not address whether the Veteran sustained a broken nose in service or that any current broken nose disability is related to service.  This additional evidence does not relate to an unestablished fact of service incurrence or nexus.  This newly submitted evidence is not relevant to the service connection claim the Veteran is attempting to reopen and it does not raise a reasonable possibility of substantiating the claim.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence showing that he sustained a broken nose in service or evidence relating the broken nose to active service.  See Kent v. Nicholson, 20 Vet. App. at 10.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a broken nose.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.

Regarding the claim to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty, the Board notes that the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty in the August 2006 decision on the basis that there was no evidence that the VA medical treatment was the proximate cause of additional disability.  The RO considered the July 1991 VA examination report which indicates that the Veteran reported having trouble breathing through his nose.  Examination of the face, nose and sinuses was normal.  Examination revealed that the nose was very wide and the Veteran had a deviated septum to the left.  It was noted that the Veteran had various injuries to the nose and the Veteran believed he has had nose fractures that have gone unattended.  VA treatment records and operation reports show that the Veteran underwent surgery on his nose in October 1991.  The October 1991 operation report indicates that the Veteran has had multiple trauma to the nose.  He underwent a septorhinoplasty with cartilage graft from the right fifth rib cartilage.  The VA records indicate that the surgery went well and there were no complications.  The August 2005 VA examination report shows a diagnosis of status post nose fracture with history of three operative procedures, x-ray linear arrangement of calcific/bony densities overlying the soft tissues of the nose anteriorly consistent with previous nasal bone fracture and/or surgical intervention.  The August 2005 VA examination report notes that the Veteran reported that he had fractured his nose in active service while fighting and he had treatment at the troop clinic and had the nose taped.  The RO denied the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty on the basis that there was no evidence of additional disability due to the VA medical treatment in October 1991.  The RO noted that the Veteran did not submit evidence of the claimed additional surgical treatments after the October 1991 operation.  The RO found that the evidence failed to show that the VA medical treatment was the proximate cause of additional disability. 

The evidence submitted subsequent to the August 2006 decision is either not new or not material.  The February 1976 claim for medical benefits and the service personnel records pertaining to legal charges brought against the Veteran during service, training and recruiting records, and request for an early discharge, are not new evidence because this evidence was considered at the time of the August 2006 decision.  This evidence is duplicative and is not new.

There is medical evidence showing a nasal deformity.  See the VA treatment record dated in October 2006.  The fact that the Veteran had a nasal deformity was already established at the time of the August 2006 decision.  Thus, this medical evidence is duplicative and not new. 

There is lay evidence showing that the Veteran was in fights in service.  See the Veteran's statement dated in February 2010 and the February 2010 statement by the Veteran's acquaintance M.M.  There was evidence of record at the time of the August 2006 decision that the Veteran was in a fight in service and he injured his nose.  See the August 2005 VA examination report.  This evidence was considered at the time of the August 2006 decision.  Thus, this evidence is duplicative and not new.

The remaining evidence was not part of the record at the time of the August 2006 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  This newly submitted evidence does not address whether the Veteran currently has additional disability due to the October 1991 VA medical treatment.  This additional evidence does not relate to an unestablished fact.  This newly submitted evidence is not relevant to the claim the Veteran is attempting to reopen and it does not raise a reasonable possibility of substantiating the claim.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence showing that he sustained additional disability due to the VA medical treatment in October 1991.  See Kent v. Nicholson, 20 Vet. App. at 10.   Accordingly, the Board finds that new and material evidence has not been received to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied.


ORDER

Service connection for PTSD is denied.  

Service connection for a sexual stress disorder is denied.  

Service connection for arthritis is denied.

New and material evidence having been received, the appeal to reopen service connection for a depressive disorder is granted.  

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.  

New and material evidence not having been received, the appeal to reopen service connection for dental trauma is denied.

New and material evidence not having been received, the appeal to reopen service connection for pneumonia is denied.

New and material evidence not having been received, the appeal to reopen service connection for sinusitis is denied.

New and material evidence not having been received, the appeal to reopen service connection for a broken nose is denied.

New and material evidence not having been received, the appeal to reopen service connection for exposure to asbestos is denied.

New and material evidence not having been received, the appeal to reopen service connection for a pulmonary disorder is denied.

New and material evidence not having been received, the appeal to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability due to a failed rhinoplasty is denied.


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for a depressive disorder and right knee disability, the RO must now adjudicate the claims for service connection for depressive disorder and right knee disability on a de novo basis.  

Additionally, concerning the claim for depression, the Board is of the opinion that further examination is warranted.  Specifically, while the April 2010 VA examiner diagnosed depressive disorder, he did not provide an opinion as to the etiology of the disorder.  In recounting the history, however, the examiner indicated the Veteran had depression since 1973.

The issues of whether new and material evidence has been submitted to reopen claims for anxiety disorder and drug and alcohol abuse is inextricably intertwined with the issue of service connection for depression.  See e.g. Allen (William F.) v. Principi, 237, F.3d. 1368, 1378 (Fed. Cir. 2001)(explaining that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."); Harris v. Derwinski, 1 Vet. App. 180 (1991) (discussing intertwined issues).  Likewise, the claims for whether new and material evidence has been submitted to reopen claims for cirrhosis and hepatitis C are dependent on the claim for drug and alcohol abuse.  Thus, adjudication of the claims will be held in abeyance pending further development and adjudication of the Veteran's claim for service connection for depression.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. The examiner is requested to provide an opinion as to the following:

 (a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, including major depression, is caused by or aggravated by the Veteran's active service. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  The RO/AMC should complete any development action that is deemed warranted and then adjudicate the Veteran's claims for service connection for depressive disorder and right knee disability and whether new and material evidence has been submitted to reopen claims for anxiety disorder, drug and alcohol abuse, cirrhosis and hepatitis C on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


